Title: From Benjamin Franklin to a Committee of the Managers of the Pennsylvania Hospital, 28 August 1772
From: Franklin, Benjamin
To: Managers of the Pennsylvania Hospital


Gentlemen,
London, Aug 28. 1772
Mr. Barclay writes to you fully, but I cannot refuse myself the Pleasure of congratulating you on our having at last obtain’d the Money for the Hospital, viz £7634 11s. 1d. 3 per Cent Bank Annuities, with £909 1s. 4d. Interest. This Sum will be a great Help to our Institution. With my best Wishes for its Success and sincere Esteem for its benevolent Managers and Physicians, I am, Gentlemen Your most obedient humble Servant
B Franklin
Messrs John Reynell S. Rhoads and I Pemberton
